Opinion issued August 7, 2008










In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00358-CV




JOHN P. KOTTS AND COLLEEN Q. KOTTS AS THE PROPERTY
OWNERS AND THE PROPERTY OWNERS,  Appellants

V.

HARRIS COUNTY APPRAISAL DISTRICT AND THE APPRAISAL
REVIEW BOARD OF HARRIS COUNTY APPRAISAL DISTRICT, 
Appellees




On Appeal from the 190th District Court 
Harris County, Texas
Trial Court Cause No. 2006-54258




MEMORANDUM OPINIONAppellants have neither established indigence, nor paid all the required fees. 
See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent), 20.1
(listing requirements for establishing indigence); see also Tex. Gov’t Code Ann. §§
51.207 (Vernon 2005), 51.208 (Vernon Supp. 2007); 51.941(a) (Vernon 2005),
101.041 (Vernon Supp. 2007) (listing fees in court of appeals); Fees Civ. Cases
B(1), (3) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellants John P. Kotts and Colleen Q. Kotts as the Property
Owners and the Property Owners did not adequately respond.  See Tex. R. App. P. 5
(allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
          We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Bland.